Proceeding under article 78 of the Civil Practice Act, for a review of the determination of the board of trustees of the village of Mamaroneck in dismissing the petitioner from the office of police chief after a hearing on stated charges. Determination confirmed and proceeding dismissed on the merits, without costs. In reaching this determination the bribery charge has not been considered. There is ample evidence in the record to sustain the other charges. Davis, Johnston, Adel and Close, JJ., concur; Lazansky, P. J., dissents. The first charge had been disposed of effectively on a previous trial. The second charge should be remitted to the trustees for retrial. (People ex rel, Gilson v. Gibbons, 231 N. Y. 171.)